Citation Nr: 1431778	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  12-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial, compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO in Lincoln, Nebraska granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective July 17, 2012.  The Veteran perfected an appeal of the initial rating assigned.

In January 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

The Board notes that this appeal is now being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

For reasons expressed below, the claim on appeal is again, being remanded to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

At the outset, in the January 2014 remand, the AOJ was instructed to associate any outstanding VA treatment records relevant to the Veteran's initial compensable rating claim; after which he was to undergo a VA audiological evaluation.  The Veteran did not report to his scheduled VA audiological evaluation in February 2014; and in fact, the Omaha VA Medical Center informed the AOJ that the Veteran cancelled his examination as it was his desire to withdraw his claim.

In April 2014 correspondence, the AOJ advised the Veteran that if it was his intention to withdraw his appeal, he needed to submit such request in writing.  He did not respond.  As such, the appeal remains before the Board.

The Veteran has been advised that failure to report for a scheduled examination, without good cause, may result in denial of his initial compensable rating claim for bilateral hearing loss (as this claim, emanating from an original claim for, and award of, service connection, would be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).

The Board notes, however, that not all pertinent evidence has been associated with the claims file.  VA audiology treatment records associated with the electronic claims file in February 2014, include a September 9, 2013 VA audiology clinic note that documents that a new examination was performed during the visit.  The audiometric results of the September 2013 VA audiology evaluation is not associated with the Virtual VA/VBMS paperless, electronic claims processing system.  Further, it does not appear as if the AOJ has considered this examination in the first instance.  Thus, on remand, the AOJ should ensure that the September 9, 2013 audiometric results not of record is associated with the record and if no such report exists, provide a clear explanation as to why in the electronic claims file.  The Board finds that the pertinent evidence must be sent to the Board if the AOJ continues to deny the Veteran's initial compensable rating claim. 

In addition, associate any outstanding records from the Omaha, Nebraska VA Medical Center (VAMC) date after October 2013.  See 38 C.F.R. § 3.159 (2013).

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain and associate with the electronic claims file the September 9, 2013 VA audiometric results referenced in the September 9, 2013 clinic note currently of record.  If this record is not available, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain and associate any VA treatment records from the Omaha VAMC dated after October 2013.

3.  After accomplishing all requested action, readjudicate the claim, to include a review of the September 9, 2013 VA audiometric results, for initial increased rating on appeal in light of all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



